Citation Nr: 1707844	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-37 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and R.R.


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to October 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that granted service connection for bilateral hearing loss with a noncompensable evaluation from the date of service connection on May 13, 2009.

The Veteran and R.R. testified before the undersigned Veterans Law Judge (VLJ) during a September 2016 Board hearing.  A transcript of the hearing is associated with the electronic record.  

The issue of entitlement to service connection for tinnitus was raised by the record in the September 2016 hearing, but has not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA audiological evaluation in September 2015 in which evidence reviewed was noted as "not requested".  The Veteran testified in September 2016 as to his bilateral hearing loss causing additional difficulties at his place of employment. 

VA is obligated to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  Accordingly, the Board finds that a remand for another VA examination is required.  38 U.S.C.A. § 5103A (d) (West 2014).

Moreover, at the September 2016 Board hearing, the Veteran indicated that additional evidence was being submitted with waiver of AOJ consideration.  To this point, the Veteran's representative submitted correspondence in February 2017 again noting waiver of evidence submitted.  However, no additional evidence, aside from the February 2017 correspondence, was added to the electronic record at the time of or after the hearing.  On remand, the Veteran should be afforded the opportunity to submit this additional evidence.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include the additional evidence referred to in the September 2016 hearing.

2.  The AOJ should afford the Veteran an audiological examination to ascertain the current severity of his hearing loss disability.  Any and all evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire record must be made available to the examiner for review.  The examiner should include the puretone threshold values for each ear from an air conduction study, as well as the speech recognition scores using the Maryland CNC word list.  The examiner should fully describe the functional effects caused by the Veteran's hearing loss disability.

3.  Review the electronic claims file.  If any development is incomplete, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 
 
4.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




